 Case 6:20-cv-00297-JDK-JDL Document 13 Filed 10/06/20 Page 1 of 2 PageID #: 37




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                          §
DAVID ANDREW RENSON,                      §
#1839989,                                 §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §    Case No. 6:20-cv-297-JDK-JDL
                                          §
LORIE DAVIS, et al.,                      §
                                          §
      Defendants.                         §
                                          §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

       This action was referred to United States Magistrate Judge John D. Love

 pursuant to 28 U.S.C. § 636. On September 14, 2020, the Magistrate Judge issued a

 Report and Recommendation (Docket No. 10).         The Report recommended that

 Plaintiff’s civil rights claims against Director of the Texas Department of Criminal

 Justice-Correctional Institutions Division Lorie Davis, Texas Attorney General Ken

 Paxton, and the Texas Board of Pardons and Paroles in their official capacities for

 monetary damages be dismissed without prejudice for want of jurisdiction.        The

 Report further recommended that the remainder of Plaintiff’s claims be dismissed

 with prejudice pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff timely filed objections

 (Docket No. 12). The Court reviews objected-to portions of the Magistrate Judge’s

 Report and Recommendation de novo. See Fed. R. Civ. P. 72 and 28 U.S.C. § 636(b)(1)

 (“A judge of the court shall make a de novo determination of those portions of the

 report or specified proposed findings and recommendations to which objection is

                                          1
Case 6:20-cv-00297-JDK-JDL Document 13 Filed 10/06/20 Page 2 of 2 PageID #: 38




made.”). The Court conducting a de novo review examines the entire record and

makes an independent assessment under the law. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other grounds by

statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the

objections are without merit and that the findings and conclusions of the Magistrate

Judge are correct. It is accordingly

         ORDERED that the Report and Recommendation (Docket No. 10) is

ADOPTED. It is further

         ORDERED that Plaintiff’s claims against Defendants Davis, Paxton, and the

Texas Board of Pardons and Paroles in their official capacities for monetary damages

are DISMISSED WITHOUT PREJUDICE for want of jurisdiction. It is further

         ORDERED that the remainder of Plaintiff’s claims are DISMISSED WITH

PREJUDICE pursuant to 28 U.S.C. § 1915A(b)(1).

         So ORDERED and SIGNED this 6th day of October, 2020.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                            2
